Citation Nr: 1758087	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to November 1968, to include service in Vietnam from March 1967 to March 1968.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision.
In July 2012, October 2014, January 2016, and March 2017, the Board remanded this appeal for additional development.  

FINDING OF FACT

Migraine headaches had their onset in service.


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his migraine headaches began during service, specifically during his time in Vietnam.  See June 2006 application for compensation; and August 2012, January 2013, January 2015, and February 2017 Veteran's statements; and March 2015 VA examination.  He maintains that since then, the intensity of the pain and frequency of the headaches is getting gradually worse.  See August 2012 VA examination.  

The service treatment records show no complaints or diagnosis of a headache disorder.  In regard to the lack of evidence in the service treatment records, the Veteran explains that during service from March 1968 to November 1968, he worked at Lister Army Hospital in Ft. Rucker, Alabama, as a clerk in the medical clinic and had "curbside" consults with the doctors he worked with.  He asserts that they told him to try different over the counter medications but did not give a prescription because there was no official clinic visit.  The clinic was accommodating and allowed him to go to barracks to self-treat the headache and usually return to work the next day.  See August 2012 VA examination.  The Veteran further explains that he did not mention his headaches at the separation examination because he wanted to get out of service and back to his normal life, and he believed that if he mentioned this, he would be required to stay longer.  See July 2015 Veteran's statement.  The Veteran also contends that his migraines are secondary to his service-connected PTSD.  See March 2007 notice of disagreement.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

The Veteran has a current diagnosis of migraine headaches.  See November 2009 and August 2012 VA examinations and VA treatment records.  Private treatment records show evidence of a headache disorder as early as July 1980 and the headaches were characterized as migraines in August 2002.

The Board acknowledges that the VA examiners determined the Veteran's headache condition and/or migraine headaches were not related to service and/or his service-connected PTSD.  See November 2009, August 2012, March 2015, April 2015, May 2015, April 2016, May 2016, and March 2017 VA examinations and addendum opinions.  However, the Board finds the Veteran's account of the onset of his headaches and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's contention is supported by a November 2006 statement from the Veteran's brother.  The Veteran's brother notes that he observed the Veteran suffering from headaches upon his return from Vietnam during which he would have to lie down in a dark room.  In a March 2008, the Veteran's former employer reported that the Veteran missed work due to frequent migraine headaches.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted. 


ORDER

Service connection for migraine headaches is warranted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


